Citation Nr: 1043464	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-20 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for frostbite injury to the 
feet (also claimed as cold sensitivity and numbness of feet).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to July 1988.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2006 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  The claims 
file was later transferred to the RO in Denver, Colorado.  

In February 2010, the Veteran appeared for a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.

The issue on appeal was remanded in an April 2010 Board remand.  
As discussed below, all mandates of the remand have been followed 
and the issue is now properly before the Board.  


FINDING OF FACT

The evidence fails to show an in-service incurrence of frostbite 
injury to the feet and a credible competent etiological relation 
between the Veteran's present foot disorder and his service is 
not shown.  


CONCLUSION OF LAW

The criteria to establish service connection for a cold injury to 
the feet have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this appeal, in a December 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  

A March 2006 pre-rating letter provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  
Accordingly, no further development is required with respect to 
the duty to notify.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA treatment records, 
private treatment records and the report of the Veteran's April 
2010 VA examination.  Also of record and considered in connection 
with the appeal are various written statements provided by the 
Veteran, and by his representative, on his behalf.  The Board 
finds that no additional RO action to further develop the record 
is warranted.

These matters were before the Board in April 2010, when the case 
was remanded to the VA RO Denver, Colorado (via the Appeals 
Management Center (AMC), in Washington, D.C.).  The purpose of 
this remand was to obtain any outstanding private and/or VA 
treatment records, and to obtain a VA examination.  All of the 
actions previously sought by the Board through its prior 
development request appear to have been substantially completed 
as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  Subsequently, a supplemental statement of the case 
(SSOC) was issued in July 2010, which denied confirmed and 
continued the previous denial.  

In summary, the duties imposed by the VCAA have been considered 
and have been satisfied here.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development required to 
create any additional evidence to be considered in connection 
with any of the claims.  

Service Connection -Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).   

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The Veteran's service treatment records are silent as to any 
complaints of or treatment for frostbite or injury to the feet 
secondary to exposure to cold.  Service treatment records include 
treatment in December 1982, May 1983 and July of 1983 pertaining 
to an injury to the left ankle.  Records also indicated that the 
Veteran was put on a physical profile secondary to a leg and 
ankle injury.  The Veteran was also treated for plantar warts in 
October 1984 and June 1987, and these records are negative as to 
any complaints of frostbite or any cold exposure whatsoever.  
Master problem lists detailing the treatment the Veteran had 
received in service dated between May 1981 and September 1986 are 
silent as to any occurrences of frostbite.  There was no report 
of separation examination.

Post-service, private treatment notes dated in July 1991 noted 
that the Veteran's feet began to swell up upon resuming as his 
work as a long distance truck driver.  A diagnosis of light pedal 
edema was provided.  In May 2000, the Veteran presented to the VA 
medical center podiatry unit for treatment of pain on ambulation 
secondary to a callus.  In March 2001 and September 2001, the 
Veteran again sought VA medical center treatment for his feet, in 
this case for hyperkeratosis and thickened painful nails.  

Treatment records between March 1999 and March 2006 reflect 
multiple podiatry visits but were silent as to any complaints or 
findings of frostbite or any incidence relating to cold exposure.  
In March 2006, the Veteran reported that had frostbite in Germany 
during service and that his feet hurt him in cold weather.  

In a July 2006 statement in support of his claim, the Veteran 
stated that he was stationed in Germany between 1984 and 1985 and 
he believed that during that time he was diagnosed and treated 
for frostbite.  The Veteran stated that he was put on physical 
profile for at least three weeks and put on limited duty 
thereafter.  The Veteran remarked that he had experienced 
constant problems with his feet since that time.  

A September 2007 VA medical center podiatry note provided 
diagnoses which included chronic bilateral metatarsalgia, 
exacerbated by cold weather which was noted as likely related to 
the Veteran's history of frostbite.

In February 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge.  During his hearing, the Veteran 
testified that, while serving in Germany, he had to walk five 
miles in waist-deep snow.  The Veteran reported that he was 
treated for frostbite in Germany and put on a physical profile at 
that time.  He further asserted that since his initial frostbite 
injury, his symptoms had increased continuously.

In accordance with the mandates of his April 2010 remand, the 
Veteran was afforded a VA examination in April 2010.  During his 
examination, the Veteran stated that for the last five to ten 
years he had driven primarily freezer trucks which entailed 
frequent loading and unloading of packages in and out of a walk-
in freezer.  The Veteran noted that he was laid off from his job 
in April 2009.  

At the April 2010 VA examination, the Veteran further stated that 
in approximately 1984 or 1985, he was on a five-mile road march 
during the winter which he originally thought was in Germany, but 
may have been in Korea, and contracted frostbite after using a 
new type of boot which was inflated with air.  The Veteran stated 
that at the end of this march his feet were numb and painful and 
that he was treated in a field hospital for his symptoms.  He 
reported that he was placed on profile for two weeks.  Upon 
examination of the Veteran, the examiner provided a diagnosis of 
cold-weather injury affecting the bilateral feet and ankles with 
complications of sensory polyneuropathy and cold-weather 
sensitivity.

The examiner remarked that he examined the Veteran's service 
treatment records, which did not indicate any frostbite injury.  
The examiner concluded that if the Veteran had had a cold injury 
to the feet in 1984 or 1985 that was severe enough to involve 
eventual peripheral neuropathy, the Veteran would have mentioned 
cold exposure related symptoms far sooner than 2006.  The 
examiner stated that it would be speculative to determine when 
the Veteran's cold injury event began and that the Veteran's 
occupation after military discharge placed him in frequent 
situations where cold injury could have occurred.

The Veteran contends that he had and was treated for frostbite of 
both feet during service.  He is competent to report such 
observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, while competent, he is not found to be credible 
with respect to his assertion that his cold injury was incurred 
in service.

Initially, in weighing credibility, VA may consider interest, 
bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, consistency 
with other evidence of record, malingering, desire for monetary 
gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 
498 (1995). The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

Here, the Board notes that the Veteran was treated for various 
feet concerns in service, as detailed above.  It is therefore 
reasonable to expect that, when being treated for ankle problems 
and for plantar warts, if he was experiencing a cold injury of 
the feet he would have raised such complaints to the treatment 
providers at the time.  The fact that he failed to raise such 
complaints while his feet were being examiner strongly suggests 
that he was not in fact then experiencing cold injury symptoms.  
Additionally, it is reasonable to assume that if symptoms of 
frostbite were found, such symptoms would have been documented 
appropriately.  Similarly, he failed to raise cold injury 
complaints in the post-service treatment records prior to 2006, 
even though such treatment involved the feet.

Also weighing against the Veteran's credibility is the fact that 
the first time he appears to have reported symptoms or a history 
of frostbite was after he made his December 2005 claim for 
service connection.  This renders the Veteran's claim less 
plausible.  Additionally, even if the Veteran's motivations are 
entirely sincere, the Board affords the service treatment records 
more probative weight than the more recent statements offered 
well over a decade following discharge from service.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can 
have greater probative value than history as reported by the 
Veteran).

Finally, a competent medical opinion linking the Veteran's 
service with his present foot disorder has not been demonstrated.  
In September 2007, the Veteran's treating VA podiatrist found 
that the Veteran's bilateral metatarsalgia was likely related to 
the Veteran's history of frostbite.  However, this is not found 
to be a competent medical nexus opinion.  Given the previously 
discussed credibility of the Veteran and the fact that the 
Veteran's podiatrist relied upon his stated history, the 
podiatrist's opinion in this case is of no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not 
bound to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)  

In April 2010, the Veteran's VA examiner suggested that the he 
could not determine that the Veteran's cold injuries were due to 
an in-service event.  In an October 2010 informal hearing, the 
Veteran's representative claims that a new examination is in 
order as the examiner had to resort to speculation.  The Board 
notes, however, that the examiner merely initially stated that 
speculation was necessary regarding the onset of the Veteran's 
cold-weather injuries.  Significantly, the examiner next stated 
that it was likely that if it had incurred in service, the 
Veteran would have sought treatment sooner.  As a medical 
professional, the examiner is competent to note the severity of 
symptoms and the likely reaction to such symptoms.  The examiner 
further noted that the Veteran had been in frequent situations in 
which a cold injury could have occurred after his service, also 
weighing against a finding that his symptoms began in service.

As the record has failed to show credible evidence of an in-
service incurrence of frostbite or a link between the Veteran's 
service and his present foot disorder, the Board finds that the 
weight of the evidence is against the Veteran's claim.  
Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for a frostbite injury to the feet must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for frostbite injury to the 
feet (also claimed as cold sensitivity and numbness of feet) is 
denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


